Citation Nr: 1644618	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  05-41 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective dated prior to June 8, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for PTSD.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Board notes that in a March 2012 decision, the Board remanded the claim for service connection for PTSD.  In a following April 2012 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective June 8, 2010.  The Veteran submitted a notice of disagreement with the rating and effective date assigned.  

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim to reopen a previously disallowed claim for service connection for PTSD was received on August 27, 2004.

2.  A September 1996 VA examination report, obtained prior to the Veteran's claim to reopen service connection for PTSD, diagnosed the Veteran with PTSD with depression. 



CONCLUSION OF LAW

The criteria for an effective date of August 27, 2004, for the award of service connection for PTSD have been met.  38 U.S.C. A . §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112   (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103 (a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to his earlier effective date claim, Veteran was provided a VCAA letter in September 2004 that advised him of the evidence and information necessary to substantiate his claim to reopen as well as the underlying service connection claim.  He was also informed of his and VA's respective duties in obtaining evidence in support of such claim.  In an April 2012 decision, the RO issued a decision granting service connection for PTSD and assigned an effective date of July 8, 2010 for the grant of service connection.  The Veteran appealed the effective date assigned.  

The Board observes that a claim for an earlier effective date for the grant of service connection is a downstream issue from the original award of such benefit. Grantham v. Brown, 114 F.3d 1156   (1997). VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004). In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490   (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (2008) (the Court held that as to the notice requirements for downstream earlier effective date claims following the grant of service connection, "that where a claim has been substantiated after enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements"). In this case, the Veteran's service connection claim was granted and an effective date was assigned.  As such, no additional 38 U.S.C.A. § 5103 (a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Board notes that relevant medical evidence was reviewed by the RO in connection with the adjudication of the Veteran's service connection claim.  There is no outstanding information or evidence that would help substantiate the Veteran's claim.  

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Earlier Effective Date Claim

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2015). 

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a)-(b)(1); 38 C.F.R. § 3.400 (b)(2). 

Under VA laws and regulations, a specific claim in the form prescribed by the VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101 (a); 38 C.F.R. § 3.151 (a).  Any communication or action indicating intent to apply for one or more benefits under laws administered by the VA, and identifying the benefits sought, may be considered an informal claim.  38 C.F.R. § 3.155 (a).

Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  An informal claim must identify the benefit sought.  An "application" is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2015); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

In this case, the Veteran contends that the effective date for the award of service connection for PTSD should be August 2004, the date he filed his claim to reopen service connection for PTSD.  See June 2012 Notice of Disagreement. 

Initially, the Board finds that VA received the Veteran's claim to reopen service connection for PTSD on August 27, 2004.

Following a March 2012 Remand, the RO granted the Veteran's claim in an April 2012 rating decision, noting that a diagnosis of PTSD was initially recorded on June 8, 2010.  The Veteran disagreed with the effective date and this appeal ensued.  

As noted above, the Veteran first filed a claim to reopen service connection for PTSD on August 27, 2004.  Prior to his claim to reopen, the Veteran had been denied service connection for PTSD in a September 1996 rating decision.  He submitted a notice of disagreement and a statement of the case was issued in December 1996.  However, the Veteran did not file a substantive appeal.  As such, the September 1996 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The Board notes that at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  However, 38 C.F.R. § 3.156 (c)(i)(3) provides that an award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

In a September 2015 statement, the Veteran's representative indicated that in September 2009, the Veteran submitted service records confirming that his hospital had been shelled in Vietnam.  It was argued that under 38 C.F.R. § 3.156(c), these service records reinstated the original claims in 1980 and 1996.  The Board finds, however, that a review of the record does not show that the Veteran submitted service records in 2009.  The Veteran's representative did not specifically note which evidence was submitted in September 2009, purporting to be a service record.  Further, a review of the evidence surrounding September 2009 includes an Appendix entitled the "Chronology of VC/NVA Attacks on the Ten Primary USAF Operating Bases in RVN from 1961-1973."  It specifically itemized the date, time, place, and type of attack on each base.  However, there is no date on the document and there is no indication that the document is a service department record.  As such, reconsideration is not warranted under 38 C.F.R. § 3.156(c).

Upon review of all the evidence of record, lay and medical, the Board finds that an effective date of August 27, 2004 is warranted for the grant of service connection for PTSD. 

The Board notes that the Veteran's claim for entitlement to service connection for PTSD can be considered to encompass any acquired psychiatric disorder diagnosed, including bipolar disorder.  In Clemons v. Shinseki, the Court concluded, "Although the appellant's claim identified PTSD without more, it cannot be a claim limited only to that diagnosis.  Reasonably, the appellant does not file a claim to receive benefits only for a particular diagnosis, but for the affliction his mental condition, whatever that is, causes him."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  
The Veteran underwent a VA examination in September 1996.  The examiner reported that the Veteran denied any medical problems or injuries during service, but acknowledged a history of drug dependency since separation from service.  He complained of dyspepsia, depression, flashbacks, nightmares, paranoia, and explosive behavior.  An Axis I diagnosis of "post-traumatic stress disorder, chronic, with depression, competent" was indicated.  

The evidence further shows that from November 1999 to September 2009, the Veteran received VA mental health treatment.  He complained of mood swings, poor sleep, and feeling anxious and irritable, but reported no symptoms of depression.  He was diagnosed with bipolar affective disorder and treated with medication.

In a June 8, 2010 VA treatment record, the Veteran was in for a follow-up visit and reported feelings of increased anxiety and nightmares.  Axis I diagnoses of PTSD and BPAD were noted.  

The evidence also includes a November 2011 VA note where it was indicated that the Veteran had been receiving treatment for Bipolar Affective Disorder (BPAD) and PTSD since November 2009.  It was noted that there was documentation in January 2002 stating that the Veteran had been followed in the Mental Health Clinic for three years for BPAD and that he had experienced high energy periods followed by periods with very low energy.  He had a history of elevated mood and irritability with the high energy and was impulsive and grandiose.  There was documentation of him having kicked in doors at the VA clinic.  Over the years, the VA physician indicated that the Veteran's treatment was primarily focused on the BPAD.   However, during visits he disclosed that he had significant distress when he initially returned from Vietnam and stated that he experienced frequent nightmares, insomnia, isolative behavior, and hypervigilance.  He also endorsed that he has had intrusive memories and an exaggerated startle reflex.  Many of these symptoms were noted to persist to the present and to varying degrees.  

The Board finds that, because the Veteran's psychiatric disorder has already been established as being related to service, the question becomes whether the Veteran had a psychiatric disorder at the time that he filed his claim to reopen on August 27, 2004.  It appears that the RO assigned the current effective date based on the date entitlement arose, i.e., the date of the diagnosis of PTSD on June 8, 2010, being later than the date of receipt of claim.  

Upon review of all the evidence of record, the Board finds that the evidence is in equipoise as to whether the Veteran had a diagnosis of PTSD at the time he filed his claim to reopen service connection on August 27, 2004.   As noted above, the September 1996 VA examination report diagnosed the Veteran with PTSD.  

Moreover, although the Veteran was treated for BPAD, his symptoms reasonably encompassed symptoms now associated with PTSD, to include sleep impairment.    
For example, VA treatment records from November 1999 to September 2009 show symptoms of mood swings, poor sleep, and anxiety and irritability.  

In summary, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the Veteran had a psychiatric disorder, to include symptoms now associated with his diagnosed PTSD disability, before he filed his claim on August 27, 2004.  See 38 U.S.C. A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  Thus, the date of receipt of the claim is later than the date entitlement arose.  Accordingly, August 27, 2004, is the proper effective date for the award of service connection, and the Veteran is entitled to this earlier date for the grant of service connection for PTSD.


ORDER

Entitlement to an effective date of August 27, 2004 for the award of service connection for PTSD is granted.


REMAND

In an April 2012 rating decision, the RO granted service connection for PTSD and assigned a 30 percent disability rating.  In a June 2012 statement (from the Veteran's former representative), it was indicated that the Veteran disagreed with the rating assigned in the April 2012 rating decision.  Although a statement of the case was issued in May 2015, it did not address the claim for an initial rating in excess of 30 percent for PTSD.  Accordingly, a Statement of the Case must be sent to the Veteran on this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case on the issue of an initial rating in excess of 30 percent for PTSD.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


